 

Exhibit 10.2

 

TRANSACTION SEVERANCE AGREEMENT

 

This TRANSACTION SEVERANCE AGREEMENT (this “Agreement”), dated as of _________,
is by and between TheStreet, Inc., a Delaware corporation (the “Company” or
“TheStreet”), and _________ (“Participant”) and together with the Company, each
a “Party” and collectively the “Parties”). This Agreement is effective as of
_________, 2018 (the “Effective Date”).

 

[WHEREAS, the Company and Participant previously entered into a Severance
Agreement dated _________ (the “Severance Agreement”) pursuant to which
Participant was entitled to severance benefits upon a termination without Cause
(as defined in the Severance Agreement);]

 

WHEREAS, the Company desires to provide Participant with enhanced severance
benefits upon a Qualifying Termination (as defined below) occurring during a
Transaction Period (as defined below) in lieu of the severance benefits provided
for under the Severance Agreement;]1

 

WHEREAS, the Company desires that Participant enter into this Agreement, and
Participant desires to enter into this Agreement, on the terms and conditions
set forth herein; and

 

NOW THEREFORE, the parties hereto agree as follows:

 

Section 1. Severance Benefits.

 

(a)            Enhanced Severance. In the event that the Company (or Successor
(as defined below), if applicable) terminates Participant’s employment with the
Company (or Successor, if applicable) without Cause (as defined below) or
Participant resigns for Good Reason (as defined below; each, a “Qualifying
Termination”) during the period beginning thirty (30) days prior to and ending
eighteen (18) months following a Transaction (the “Transaction Period”);
provided that such Transaction occurs on or before the second anniversary of the
Effective Date, then Participant shall be entitled to the following severance
benefits in lieu of the severance benefits under [the Severance Agreement or]
any other written agreement with the Company:

 

(1) An amount equal to the greater of (i) _________ of months or (ii) _________
of weeks per year of service of his base salary (at the annual rate in effect
immediately prior to termination, but in no event less than Participant’s
original annual salary of $_________; and

  



 





1 NTD: For people who currently have a severance agreement.

 



 1





 



(2) If Participant elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for himself and
his eligible dependents, within the time period prescribed pursuant to COBRA,
the Company will reimburse Participant for (or pay directly) the COBRA premiums
for such coverage (at the coverage levels in effect immediately prior to
Participant’s Qualifying Termination) until the earlier of (x) the duration of
the severance period, or (y) the date upon which Participant and/or his/her
eligible dependents become covered under similar plans. COBRA reimbursements
will be made by the Company to Participant consistent with the Company’s normal
expense reimbursement policy; provided however, if at any time the Company
determines, in its sole discretion, that the payment of the COBRA premiums is
likely to result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Code or any statute or regulation of similar effect (including,
without limitation, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing the COBRA premiums, the Company will instead pay Participant, on
the first day of each month of the remainder of the Transaction Period, a fully
taxable cash payment equal to the COBRA premiums for that month, subject to
applicable tax withholdings and deductions; and

 

Notwithstanding the forgoing, a Participant shall not be deemed to have
experienced a Qualifying Termination and, therefore, shall not be entitled to
any of the severance benefits described in the Agreement [or the Severance
Agreement], if, in connection with a Transaction that constitutes an asset sale
either of the Company or a Relevant Business (as defined below), such
Participant is offered, but rejects, an Equivalent Position (as defined below)
with the Successor, and thereby terminates his/her employment with the Company
in connection with such Transaction.

For purposes of this Agreement, the following terms shall have the forgoing
meanings:

 

(i)“Cause” shall be determined by the Compensation Committee (the “Compensation
Committee”) of the Company’s Board of Directors (“Board”) in the exercise of its
good faith judgment, in accordance with the following guidelines: (i)
Participant’s willful misconduct or gross negligence in the performance of
Participant’s obligations, duties and responsibilities of Participant’s position
with the Company (including those as an employee of the Company set forth in the
Company’s Code of Business Conduct and Ethics, as same may be amended from time
to time provided such amendment affects all executive officers of the Company),
(ii) Participant’s dishonesty or misappropriation, in either case that is
willful and material, relating to the Company or any of its funds, properties,
or other assets, (iii) Participant’s inexcusable repeated or prolonged absence
from work (other than as a result of, or in connection with, a Disability (as
defined below)), (iv) any unauthorized disclosure by Participant of Confidential
Information (as defined below) or proprietary information of the Company in
violation of Section 3(e), which is reasonably likely to result in material harm
to the Company, (v) Participant’s conviction of a felony (including entry of a
guilty or nolo contender plea) involving fraud, dishonesty, or moral turpitude,
(vi) a violation of federal or state securities laws, or (vii) the failure by
Participant to attempt to perform faithfully the duties and responsibilities of
Participant’s position with the Company, or other material breach by Participant
of this Award Agreement, provided any such failure or breach described in
clauses (i), (ii), (iii), (iv), (vi) and (vii) is not cured, to the extent cure
is possible, by Participant within thirty (30) days after written notice thereof
from the Company to Participant; provided, however, that no failure or breach
described in clauses (i), (ii), (iii), (iv), (vi) and (vii) shall constitute
Cause unless (x) the Company first gives Participant written notice of its
intention to terminate Participant’s employment with the Company for Cause and
the grounds of such termination no fewer than ten (10) days prior to the date of
termination; and (y) Participant is provided an opportunity to appear before the
Board, with or without legal representation at Participant’s election to present
arguments on Participant’s own behalf; and (z) if Participant elects to so
appear, such failure or breach is not cured, to the extent cure is possible,
within thirty (30) days after written notice from the Company to Participant
that, following such appearance, the Board has determined in good faith that
Cause exists and has not, following the initial notice from the Company, been
cured; provided further, however, that notwithstanding anything to the contrary
in this Agreement and subject to the other terms of this proviso, the Company
may take any and all actions, including without limitation suspension (but not
without pay), it deems appropriate with respect to Participant and Participant’s
duties at the Company pending such appearance and subsequent to such appearance
during which such failure or breach has not been cured. No act or failure to act
on Participant’s part will be considered “willful” unless done, or omitted to be
done, by Participant not in good faith and without reasonable belief that
Participant’s action or omission was in the best interests of the Company.

 



 2



 

(ii)“Confidential Information” shall mean any information including without
limitation plans, specifications, models, samples, data, customer lists and
customer information, computer programs and documentation, and other technical
and/or business information, in whatever form, tangible or intangible, that can
be communicated by whatever means available at such time, that relates to the
Company’s current business or future business contemplated during Participant’s
employment by the Company or any subsidiary, products, services and development,
or information received from others that the Company is obligated to treat as
confidential or proprietary (provided that such confidential information shall
not include any information that (a) has become generally available to the
public or is generally known in the relevant trade or industry other than as a
result of an improper disclosure by Participant, or (b) was available to or
became known to Participant prior to the disclosure of such information on a
non-confidential basis without breach of any duty of confidentiality to the
Company), and Participant shall not disclose such confidential information to
any individual, corporation, partnership, limited liability company, limited
liability partnership, association, trust or other unincorporated organization
or entity other than the Company, except with the prior written consent of the
Company, as may be required by law or court or administrative order (in which
event Participant shall so notify the Company as promptly as practicable), or in
performance of Participant’s duties on behalf of the Company.

 

(iii)“Disability” shall mean physical or mental incapacity of a nature which
prevents Participant, in the good faith judgment of the Committee, from
performing the duties and responsibilities of Participant’s position with the
Company for a period of ninety (90) consecutive days or one hundred and fifty
(150) days during any year, with each year under this Agreement commencing on
each anniversary of the date hereof.

 



 3



 

(iv)“Equivalent Position” shall mean an employment position that: (i) requires
that Participant serve in a role and perform duties that are functionally
equivalent to the role and duties performed by Participant for the Company prior
to the Transaction; (ii) does not constitute a material, adverse change in
Participant’s responsibilities or duties, when compared to Participant’s
responsibilities or duties with the Company prior to the Transaction; or (iii)
does not constitute a material, adverse change in Participant’s base salary and
bonus opportunity, in the aggregate, when compared to Participant’s base salary
and bonus opportunity with the Company prior to the Transaction.

 

(v)“Good Reason” shall mean the occurrence of any of the following, without
Participant's written consent: (i) a material reduction in Participant's base
salary other than a general reduction in base salary that affects all similarly
situated executives in substantially the same proportions; (ii) a material
reduction in Participant's authority, duties, or responsibilities; (iii) a
material reduction in the authority, duties, or responsibilities of
Participant’s direct supervisor; (iv) a relocation of Participant's principal
place of employment by more than [25] miles; and (v) any material breach by the
Company of this Agreement [or the employment agreement between Participant and
the Company dated _________ ]. Participant cannot terminate his/her employment
for Good Reason unless he/she has provided written notice to the Company of the
existence of the circumstances providing grounds for termination for Good Reason
within 60 days of the initial existence of such grounds and the Company has had
at least 30 days from the date on which such notice is provided to cure such
circumstances. If Participant does not terminate his/her employment for Good
Reason within 90 days after the first occurrence of the applicable grounds, then
Participant will be deemed to have waived his/her right to terminate for Good
Reason with respect to such grounds.

 



 4



 

(vi)“Transaction” shall mean (x) a Change of Control (as defined in the
Company’s 2007 Stock Performance Incentive Plan) of the Company or (y), solely
with respect to a Participant who devotes substantially all of his/her working
time towards a business unit or division of the Company (the “Relevant
Business”), whether in one or a series of transactions, (a) any merger,
consolidation, joint venture, spin-off, or other business combination pursuant
to which all or a significant portion of the Relevant Business’ operations as a
stand-alone business separate and apart from any other business owned and
operated by the Company and/or substantially all of the assets used in the
Relevant Business’ as a stand-alone business separate and apart from any other
business owned and operated by the Company is combined with or sold or
transferred to a purchaser; or (b) the acquisition by a purchaser, directly or
indirectly, of a majority of the capital stock of the Relevant Business, whether
by way of tender offer, exchange offer, negotiated purchase or any other means.2

 

(vii)“Successor” shall mean any person or entity that acquires all or
substantially all of the Company’s assets or the Relevant Business, or into
which the Company is merged or combined with the Company ceasing to exist (or
the successor to any such entity, whether by merger, assignment or otherwise).

 

(b)         Payment of Benefits. Subject to Section 15, if Participant becomes
entitled to a payment under Section 1(a)(A)(i), the Company (or Successor, if
applicable) shall pay Participant the applicable amount in accordance with the
Company’s then current payroll schedule, less applicable taxes, commencing the
pay period immediately following Participant’s Qualifying Termination, but in no
event prior to the consummation of the relevant Transaction triggering the right
to [the enhanced] severance benefits under this Agreement [in lieu of the
benefits under the Severance Agreement].

 

Section 2. Parachute Payment Limitation.

 

Anything in this Agreement to the contrary notwithstanding, in the event that:

 

(a)         the aggregate payments or benefits to be made or distributed by the
Company or its affiliates to or for the benefit of Participant (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) which are deemed to be parachute payments as defined in Internal
Revenue Code (“Code”) Section 280G or any successor thereto (the “Change of
Control Benefits”) would be deemed to include an “excess parachute payment”
under Code Section 280G; and

 

(b)         if such Change of Control Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Participant’s “base amount,” as determined in
accordance with Code Section 280G and the Non-Triggering Amount less the product
of the marginal rate of any applicable state and federal income tax times the
Non-Triggering Amount would be greater than the aggregate value of the Change of
Control Benefits (without such reduction) minus (x) the amount of tax required
to be paid by Participant thereon by Code Section 4999 and further minus (y) the
product of the Change of Control Benefits times the marginal rate of any
applicable state and federal income tax, then the Change of Control Benefits
shall be reduced to the Non-Triggering Amount. Any reduction made pursuant to
this Section 2(b) shall be made in accordance with the following order of
priority: (i) stock options whose exercise price exceeds the fair market value
of the optioned stock (“Underwater Options”), (ii) Full Credit Payments (as
defined below) that are payable in cash, (iii) non-cash Full Credit Payments
that are taxable, (iv) non-cash Full Credit Payments that are not taxable, (v)
Partial Credit Payments (as defined below) and (vi) non-cash employee welfare
benefits. In each case, reductions shall be made in reverse chronological order
such that the payment or benefit owed on the latest date following the
occurrence of the event triggering the excise tax will be the first payment or
benefit to be reduced (with reductions made pro-rata in the event payments or
benefits are owed at the same time). “Full Credit Payment” means a payment,
distribution or benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, that if reduced in value
by one dollar reduces the amount of the parachute payment (as defined in Code
Section 280G) by one dollar, determined as if such payment, distribution or
benefit had been paid or distributed on the date of the event triggering the
excise tax. “Partial Credit Payment” means any payment, distribution or benefit
that is not a Full Credit Payment. In no event shall Participant have any
discretion with respect to the ordering of payment reductions.



 



 



2 NTD: To be tailored for different people depending on whether or not they work
at a division that likely will be sold.



 



 5



 

Section 3. Certain Covenants.

 

In partial consideration for the right to receive the benefits described in
Section 1, Participant agrees as follows. For avoidance of doubt, the covenants
set forth below are independent of any covenants that may be set forth in any
other written agreements between the Parties:

 

(a)       Non-competition. During her/his employment by the Company or any
subsidiary and through the end of six (6) months after the cessation of her/his
employment with the Company or any subsidiary, Participant will not engage in a
Competitive Activity (as defined below) with the Company or any of its
subsidiaries. As used herein, “Competitive Activity” means Participant’s service
as a director, officer, employee, principal, agent, stockholder, member, owner
or partner of, or Participant permitting her/his name to be used in connection
with the activities of, any other business or organization anywhere in the
United States, or in any other geographic area in which the Company or any of
its subsidiaries operates or with respect to which the Company provides
financial news and commentary coverage (or from which such other business or
organization provides financial news and commentary coverage of the United
States), which engages in a business that competes with any business in which
the Company or any subsidiary is engaged (a “Competing Business.)
Notwithstanding the foregoing, Participant may work in a non-competitive
business of a company which is carrying on a Competing Business.

 

(b)       Non-solicitation of Employees. During her/his employment by the
Company or any subsidiary and through the end of one (1) year after the
cessation of her/his employment with the Company or any subsidiary, Participant
will not solicit for employment or hire, in any business enterprise or activity,
any employee of the Company or any subsidiary who was employed by the Company or
a subsidiary during Participant’s period of employment by the Company or a
subsidiary; provided that (a) the foregoing shall not be violated by any general
advertising not targeted at any Company or subsidiary employees nor by
Participant serving as a reference upon request, and (b) Participant may solicit
and hire any one or more former employees of the Company or its subsidiaries who
had ceased being such an employee for a period of at least six (6) months prior
to any such solicitation or hiring.

 



 6



 

(c)       Non-solicitation of Clients and Vendors. During her/his employment by
the Company or any subsidiary and through the end of one (1) year after the
cessation of her/his employment with the Company or any subsidiary, Participant
will not solicit, in any business enterprise or activity, any client, customer,
licensee, licensor, third-party service provider or vendor (a “Business
Relation”) of the Company or any subsidiary who was a Business Relation of the
Company or any subsidiary during Participant’s period of employment by the
Company or any subsidiary to (i) cease being a Business Relation of the Company
or any subsidiary or (ii) become a Business Relation of a Competing Business
unless (without you having solicited such third party to cease such
relationship) such third party ceased being a Business Relation of the Company
or any subsidiary for a period of at least six (6) months prior to such
solicitation.

 

(d)       Non-Disparagement. During her/his employment by the Company or any
subsidiary and indefinitely thereafter, neither Participant or the Company shall
make any statements, written or oral, to any third party which disparage,
criticize, discredit or otherwise operate to the detriment of Participant or the
Company, its present or former officers, shareholders, directors and employees
and their respective business reputation and/or goodwill, provided, however,
that nothing in this Section 3(d) shall prohibit either Participant or the
Company from (i) making any truthful statements or disclosures required by
applicable law regulation or (ii) taking any action to enforce its rights under
this Agreement or any other agreement in effect between Participant or the
Company.

 

(e)       Confidential Information. During her/his employment by the Company or
any subsidiary, and indefinitely thereafter, Participant shall keep secret and
retain in strictest confidence, any and all Confidential Information relating to
the Company, except where Participant’s disclosure or use of such Confidential
Information is in furtherance of the performance by Participant of Participant’s
duties to the Company and not for personal benefit or the benefit of any
interest adverse to the Company’s interests. Further, this Section 3(e) shall
not prevent Participant from disclosing Confidential Information in connection
with any litigation, arbitration or mediation to enforce this Award Agreement or
other agreement between the parties, provided such disclosure is necessary for
Participant to assert any claim or defense in such proceeding. Upon
Participant’s termination of employment, Participant shall return to the Company
all copies, reproductions and summaries of Confidential Information in
Participant’s possession and use reasonable efforts to erase the same from all
media in Participant’s possession, and, if the Company so requests, shall
certify in writing that Participant has done so, except that Participant may
retain such copies, reproductions and summaries during any period of litigation,
arbitration or mediation. All Confidential Information is and shall remain the
property of the Company (or, in the case of information that the Company
receives from a third party which it is obligated to treat as confidential, then
the property of such third party); provided, Participant shall be entitled to
retain copies of (i) information showing Participant’s compensation or relating
to reimbursement of expenses, (ii) information that is required for the
preparation of Participant’s personal income tax return, (iii) documents
provided to Participant in Participant’s capacity as a participant in any
employee benefit plan, policy or program of the Company and (iv) and any
agreement by and between Participant and the Company with regard to
Participant’s service or termination thereof.

 



 7



 

(d)       The parties acknowledge that the restrictions contained in this
Section 3 are a reasonable and necessary protection of the immediate interests
of the Company, and any violation of these restrictions could cause substantial
injury to the Company and that the Company would not have entered into this
Agreement, without receiving the additional consideration offered by Participant
in binding her/himself to these restrictions. In the event of a breach or
threatened breach by Participant of any of these restrictions, the Company shall
be entitled to apply to any court of competent jurisdiction for an injunction
restraining Participant from such breach or threatened breach; provided,
however, that the right to apply for an injunction shall not be construed as
prohibiting the Company from pursuing any other available remedies for such
breach or threatened breach.

 

Section 4. Notices.

 

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express or
personal delivery against receipt, or mailed by registered or certified mail
(return receipt requested), to the party to whom it is given at, in the case of
the Company, General Counsel/Compensation Committee Chair, TheStreet, Inc., 14
Wall Street, 15th Floor, New York, NY 10005, or, in the case of Participant, at
her/his principal residence address as then reflected on the records of the
Company or such other address as such party may hereafter specify by notice to
the other party hereto. Any notice or other communication shall be deemed to
have been given as of the date so personally delivered or transmitted by
telecopy or like transmission or on the next business day after sent by
overnight delivery service for next business day delivery or on the fifth
business day after sent by registered or certified mail.

 

Section 5. Representations.

 

The Company hereby represents and warrants that the execution and delivery of
this Agreement and the performance by the Company of its obligations hereunder
have been duly authorized by all necessary corporate action of the Company.

 

Section 6. Amendment.

 

This Agreement may be amended only by a written agreement signed by the parties
hereto.

 

Section 7. Binding Effect.

 

The rights and duties under this Agreement are not assignable by Participant
other than as a result of her/his death. None of Participant’s rights under this
Agreement shall be subject to any encumbrances or the claims of Participant’s
creditors. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor organization which shall succeed to the Company by
merger or consolidation or operation of law, or by acquisition of all or
substantially all of the assets of the Company.

 



 8



 

Section 8. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York applicable to contracts to be performed
wholly within the state and without regard to its conflict of laws provisions
that would defer to the laws of another jurisdiction.

 

Section 9. Severability.

 

If any provision of this Agreement shall for any reason be held invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Agreement shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Agreement invalid, illegal or unenforceable in any way.

 

Section 10. Execution in Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original and all of which shall constitute one and the same
instrument.

 

Section 11. Entire Agreement.

 

This Agreement sets forth the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof and thereof.

 

Section 12. Titles and Headings.

 

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Agreement.

 

Section 13. Consent to Jurisdiction.

 

The parties hereto each hereby irrevocably submit to the exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan, City
of New York in any action or proceeding to enforce the provisions of this
Agreement, and waives the defense of inconvenient forum to the maintenance of
any such action or proceeding.

 

Section 14. No Duty to Mitigate.

 

Participant shall have no duty to mitigate or have any off-set made against
amounts payable by the Company to Participant hereunder.

 



 9



 

Section 15. Release.

 

As a condition to the obligation of the Company to make the payments provided
for in this Agreement and otherwise perform its obligations hereunder to
Participant upon Participant’s Qualifying Termination, Participant or her legal
representatives shall deliver to the Company a written release, substantially in
the form attached hereto as Exhibit A (the “Release”), which must become
effective no later than the sixtieth (60th) day following the Qualifying
Termination (or, if such Qualifying Termination occurs prior to the closing of
the Transaction, the date of the closing of the Transaction) (the “Release
Deadline”), and if not, Participant will forfeit any right to severance payments
or benefits under this Agreement. To become effective, the Release must be
executed by Participant and any revocation periods (as required by statute,
regulation, or otherwise) must have expired without Participant having revoked
the Release. In addition, in no event will severance payments or benefits be
paid or provided until the Release actually becomes effective. If the Qualifying
Termination occurs at a time during the calendar year where the Release Deadline
could occur in the calendar year following the calendar year in which
Participant’s Qualifying Termination occurs, then any severance payments or
benefits under this Agreement that would be considered deferred compensation not
exempt under Section 409A (as defined below) will be paid on the first payroll
date to occur during the calendar year following the calendar year in which such
termination occurs, or such later time as required by (i) the date the Release
becomes effective, or (iii) Section 16; provided however, that the first payment
shall include all amounts that would have been paid to Participant if payment
had commenced on the date of the Qualifying Termination.

 

Section 16. Section 409A.

 

(a) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Participant, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation not exempt under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until Participant has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Participant, if any, pursuant
to this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Participant has
a “separation from service” within the meaning of Section 409A. For purposes of
this Agreement, “Section 409A” means Section 409A of the Internal Revenue Code
of 1986, as amended or any regulations or Treasury guidance promulgated
thereunder (“Section 409A”).

 

(b) Notwithstanding any provision of this Agreement to the contrary, if
Participant is a “specified employee” as determined by the Board or the
Compensation Committee of the Board in accordance with Section 409A, Participant
shall not be entitled to any Deferred Payments until the earlier of (i) the date
which is six (6) months and one (1) day after her/his termination of employment
for any reason other than death (except that during such six (6) month period
Participant may receive total payments from the Company that do not exceed the
amount specified in Treas. Reg. Section 1.409A-1(b)(9) or that constitute a
short-term deferral within the meaning of Section 409A), or (ii) the date of her
death.

 



 10



 

(c) The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. If any provision of this Agreement or of any award of
compensation, including equity compensation or benefits would cause Participant
to incur any additional tax or interest under Section 409A, the parties agree to
negotiate in good faith to reform such provision in such manner as to maintain,
to the maximum extent practicable, the original intent and economic terms of the
applicable provision without violating the provisions of Section 409A.

 

(d) To the extent that reimbursements or in-kind benefits under this Agreement
constitute non-exempt “nonqualified deferred compensation” for purposes of
Section 409A, (1) all reimbursements hereunder shall be made on or prior to the
last day of the calendar year following the calendar year in which the expense
was incurred by Participant, (2) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (3) the
amount of expenses eligible for reimbursement or in-kind benefits provided in
any calendar year shall not in any way affect the expenses eligible for
reimbursement or in-kind benefits to be provided, in any other calendar year.

 

Section 17. Termination Outside of the Transaction Period.

 

The benefits provided under this Agreement are in lieu of any benefit provided
under any other severance plan, program or arrangement of the Company in effect
at the time of a Qualified Termination. In the event Participant’s employment is
terminated for any reason outside of the Transaction Period, then Participant
shall only be entitled to receive severance and any other benefits as provided
for under other written agreements with the Company[, including, without
limitation, the Severance Agreement, which will remain in force and effect for
any termination other than during the Transaction Period].

 

 11





 

    IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
_________, 2018. 



          NAME         THESTREET, INC.         By:     Name: Dave Callaway  
Title: Chief Executive Officer  



 

 12



 

EXHIBIT A

 

FORM OF RELEASE

 

This Release (this “Release”) is entered into by _________ (“Participant”) and
TheStreet, Inc., a Delaware corporation (the “Company”), effective as of
_________ (the “Effective Date”).

 

In consideration of the promises set forth in the Transaction Severance
Agreement between Participant and the Company, dated as of _______, 20__ (the
“Agreement”), Participant and the Company agree as follows:

 

1.        General Releases and Waivers of Claims.

 

(a)  Participant’s Release of Company. In consideration of the payments and
benefits provided to Participant under the Agreement and after consultation with
counsel, Participant on behalf of him/herself and each of her/his respective
heirs, executors, administrators, representatives, agents, successors and
assigns (collectively, the “Participant Parties”) hereby irrevocably and
unconditionally release and forever discharge the Company and its current and
former subsidiaries and affiliates and each of their respective current and
former officers, employees, directors, shareholders and agents (“Company
Parties”) from any and all claims, actions, causes of action, rights, judgments,
fees and costs (including attorneys’ fees), obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims based upon contract, tort,
or under any federal, state, local or foreign law, that the Participant Parties
may have, or in the future may possess, arising out of any aspect of
Participant’s employment relationship with and service as an employee, officer,
director or agent of the Company, or the termination of such relationship or
service, that occurred, existed or arose on or prior to the date hereof;
provided, however, that Participant does not release, discharge or waive (i) any
rights to payments and benefits provided under the Agreement, (ii) any right
Participant may have to enforce this Release or the Agreement, (iii)
Participant’s eligibility for indemnification in accordance with the Company’s
certificate of incorporation, bylaws or other corporate governance document, any
applicable insurance policy or any contract or provision to which Participant is
a party or as to which Participant otherwise is entitled to indemnification
benefits, with respect to any liability she incurred or might incur as an
employee, officer or director of the Company, (iv) any claims for accrued,
vested benefits under any employee benefit or pension plan of the Company
Parties subject to the terms and conditions of such plan and applicable law
including, without limitation, any such claims under COBRA or the Employee
Retirement Income Security Act of 1974, or (v) any rights under or in respect of
any written agreements executed by the parties (collectively, the “Applicable
Agreements”). Additionally, nothing in this Release precludes Participant from
reporting possible violations of federal law or regulation, or participating in
any investigation or proceeding, to or before any federal or state agency or
governmental body (“Government Agencies”) or from making other disclosures that
are protected under the whistleblower provisions of federal law or regulation
without prior authorization from or any notice to the Company. However, while
Participant may file a charge and participate in any such proceeding, by signing
this Agreement, Participant waives any right to bring a lawsuit against the
Company Parties, and waive any right to any individual monetary recovery in any
such proceeding or lawsuit; provided, however, notwithstanding anything to the
contrary in this Agreement, in no way shall this Agreement limit Participant’s
right to receive an award for information provided to any Government Agencies.

 



 13



 

(b) Participant’s Specific Release of ADEA Claims. In further consideration of
the payments and benefits provided to Participant under the Agreement,
Participant on behalf of him/herself and the other Participant Parties hereby
unconditionally release and forever discharge the Company Parties from any and
all Claims that the Participant Parties may have as of the date Participant
signs this Release arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Release, Participant hereby acknowledges
and confirms the following: (i) Participant was advised by the Company in
connection with his/her termination to consult with an attorney of his/her
choice prior to signing this Release and to have such attorney explain to
him/her the terms of this Release, including, without limitation, the terms
relating to his/her release of claims arising under ADEA, and Participant has in
fact consulted with an attorney; (ii) Participant was given a period of not
fewer than twenty-one (21) days to consider the terms of this Release and to
consult with an attorney of his/her choosing with respect thereto; and
(iii) Participant knowingly and voluntarily accepts the terms of this Release.
Participant also understands that s/he has seven (7) days following the date on
which s/he signs this Release within which to revoke the release contained in
this paragraph, by providing the Company a written notice of his/her revocation
of the release and waiver contained in this paragraph.

 

(c)  Company’s Release of Participant. The Company for itself and on behalf of
the Company Parties hereby irrevocably and unconditionally release and forever
discharge the Participant Parties from any and all Claims, including, without
limitation, any Claims based upon contract, tort, or under any federal, state,
local or foreign law, that the Company Parties may have, or in the future may
possess, arising out of any aspect of Participant’s employment relationship with
and service as an employee, officer, director or agent of the Company, or the
termination of such relationship or service, that occurred, existed or arose on
or prior to the date hereof, excepting (i) any Claim which would constitute or
result from conduct by Participant that constituted the basis for termination
for Cause under the Agreement or could be a crime of any kind, or (ii) rights
arising under or in respect of the Agreement. Anything to the contrary
notwithstanding in this Release, nothing herein shall release Participant or any
other Participant Party from any Claims based on any right the Company may have
to enforce this Release or the Agreement or any of the Applicable Agreements.

 

(d)  No Assignment. The parties represent and warrant that they have not
assigned any of the Claims being released under this Release.

 

2.        Proceedings. Neither Participant nor the Company have filed any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to Participant’s
employment or the termination thereof (each, individually, a “Proceeding”).

 



 14



 

3.        Remedies.

 

(a)  In the event Participant initiates or voluntarily participates in any
Proceeding involving any of the matters waived or released in this Release, or
if she fails to abide by any of the terms of this Release, or if s/he revokes
the ADEA release contained in Paragraph 1(b) of this Release within the seven
(7)-day period provided under Paragraph 1(b), the Company may, in addition to
any other remedies it may have, reclaim any amounts paid to him/her, and
terminate any benefits or payments that are due pursuant to the termination
provisions of the Agreement, without waiving the release granted herein. In
addition, in the event that Participant has failed to comply with Section 3 of
the Agreement (other than as a result of an unintentional and immaterial
disclosure of confidential information), the Company may, in addition to any
other remedies it may have, to the extent permitted in the Agreement reclaim any
amounts paid to her pursuant to the Agreement, without waiving the release
granted herein. Participant acknowledges and agrees that the remedy at law
available to the Company for breach of any of his/her post-termination
obligations under the Agreement or any of the Applicable Agreements or his/her
obligations hereunder or thereunder would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, Participant acknowledges, consents and agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, the Company shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining Participant from breaching his/her post-termination obligations
under the Agreement or any of the Applicable Agreements or her obligations
hereunder or thereunder. Such injunctive relief in any court shall be available
to the Company, in lieu of, or prior to or pending determination in, any
arbitration proceeding.

 

(b)  Participant understands that by entering into this Release s/he will be
limiting the availability of certain remedies that s/he may have against the
Company and limiting also his/her ability to pursue certain claims against the
Company.

 

(c)  The Company acknowledges and agrees that the remedy at law available to
Participant for breach of any of its post-termination obligations under the
Agreement or any of the Applicable Agreements or its obligations hereunder or
thereunder would be inadequate and that damages flowing from such a breach may
not readily be susceptible to being measured in monetary terms. Accordingly, the
Company acknowledges, consents and agrees that, in addition to any other rights
or remedies that Participant may have at law or in equity, Participant shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining the Company
from breaching its post-termination obligations under the Agreement or any of
the Applicable Agreements or its obligations hereunder or thereunder. Such
injunctive relief in any court shall be available to Participant, in lieu of, or
prior to or pending determination in, any arbitration proceeding.

 

(d)  The Company understands that by entering into this Release it will be
limiting the availability of certain remedies that it may have against
Participant and limiting also its ability to pursue certain claims against
Participant.

 



 15



 

4.        Severability Clause. In the event any provision or part of this
Release is found to be invalid or unenforceable, only that particular provision
or part so found, and not the entire Release, will be inoperative.

 

5.        Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or Participant.

 

6.        Governing Law. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the New York applicable to contracts executed in
and to be performed in that State.

 

7.        Notices. All notices or communications hereunder shall be made in
accordance with Section 4 of the Agreement.

 

EXECUTIVE ACKNOWLEDGES THAT S/HE HAS READ THIS RELEASE AND THAT SHE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT SHE HEREBY EXECUTES THE SAME
AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HER OWN FREE WILL.

 

IN WITNESS WHEREOF, the parties have executed this Release as of
_______________. 

 

    Name:  

 

THESTREET, INC.

    By:   Name:   Title:  

 



16

 